DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. (herein Iwasaki) (US 2015/0260192).Regarding Claims 1, 9, 10 and 16-19:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system (three different variations depicted in Figures 8A-8C, wherein each module  can be connected in series or parallel) comprising a plurality of modules (Figures 8A-8C each disclose a plurality of modules, each module depicted as containing a pump 1 and an abatement part 3 housed within a common housing to form a discrete module as seen in Figure 7), each module (1, 3 as depicted in Figure 7) comprises: a top side (side comprising inlet 1a) and a bottom side (side opposite top side) opposite to the top side (see Figure 7); a front side (side shown in front view in Figure 7) and a rear side (side opposite the front side) opposite to the front side (see Figure 7), the front and rear sides disposed between the top and bottom sides (see Figure 7); two opposing lateral sides (side common fixed system value (cuboids inherently have a maximum size in a first system dimension such as a length along an x-axis, wherein this would necessarily be a first integer multiple of an arbitrary value, for example, if the length is 10.5 units, the integer multiple of a common fixed system value could be assigned as follows: {10.5 (dimension) x 1 (integer multiple) x 1 (common fixed system value) = 10.5}  or {10.5 (dimension) x 2 (integer multiple) x 0.5 (common fixed system value) = 10.5}  and so on), the first system dimension being a dimension between the lateral sides (all cuboids have this dimension); and for each connection point, a distance between that connection point and each lateral side in the first system dimension could be a respective second integer multiple of the common fixed system value (the connection point 1a is a common fixed distance from the first lateral side which can be expressed as a second integer multiple of the common fixed system value and this would apply to Firstly, Iwasaki fails to disclose that all the connection points are located at the top side since at least one connection point (1d) is located on a lateral side. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to rearrange all connection points to be located on the top side, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.Secondly, Iwasaki is silent regarding the specific numerical values of the common fixed system value. 
Regarding Claim 2:In Figures 7-8C, Iwasaki discloses the module, wherein the apparatus is selected from a group of apparatuses consisting of: a vacuum pumping apparatus (1) for pumping a fluid (exhaust gas), an abatement apparatus (3) for abating a fluid (exhaust gas),  a controller (10) configured to control a supply of facilities from the module to other entities remote from the module (see paragraph [0081], wherein supply of exhaust gas to remote entities is controlled by the controller). Regarding Claim 3:In Figures 7-8C, Iwasaki discloses the module, wherein the one or more connection points comprise one or more of the inputs (1a) that is a process gas inlet (exhaust gas inlet). Regarding Claim 4:In Figures 7-8C, Iwasaki discloses the module, wherein the facilities include a facilities fluid (exhaust gas). Regarding Claim 5:In Figures 7-8C, Iwasaki discloses the module, the facilities include facilities fluid 3), and hydrogen (HF or HCl). Please also note that Iwasaki’s system would be capable of operating with several of the fluids mentioned here without any modification. Regarding Claim 6:In Figures 7-8C, Iwasaki discloses the module, wherein one or more of the connection points comprises a connector that is a T-connector (as shown in the embodiments in Figures 8B-8C, the connector may comprise a T-connector to feed two adjacent modules). Regarding Claim 7:In Figures 7-8C, Iwasaki discloses the module, wherein: the module comprises a plurality of the connection points (1a, 1d); for at least one pair of the connection points (1a, 1d), a distance between that pair of connection points in a second system dimension (the second system dimension is vertically along the wall the carries 1d and so is perpendicular  is a respective third integer multiple of the common fixed system value (as previously explained the common fixed system value can be arbitrarily assigned and the third integer multiple can thereby be mathematically derived based on the specific dimension); and the second system dimension is perpendicular to the first system dimension (the wall containing the first connection point 1a is perpendicular to the wall carrying the second connection point 1d and so the second system dimension is perpendicular to the first system dimension).Regarding Claim 11:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein the modules are arranged one adjacent another in the first system dimension (for Regarding Claim 12:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein: a first module (top module in Figure 8A) of the plurality of modules comprises a first connection point (depicted as 1d in Figure 7) of the one or more connection points (1a, 1d); a second module (bottom module in Figure 8A) of the plurality of modules comprises a second connection point (1a) of the one or more connection points (1a, 1d); and the system further comprises a connection line (line between the top module and the bottom module in Figure 8A) attached between the first connection point and the second connection point; wherein the connection line comprises one or more portions aligned along the first system dimension (any 3 dimensional pipe would have one or more portions aligned along the lateral first system dimension), each of the one or more portions having a length equal to a respective integer multiple of the common
common fixed system value (as previously explained the common fixed system value can be arbitrarily assigned and the respective integer multiple can thereby be mathematically derived based on the specific dimension. Furthermore, the one or more portions can be arbitrarily assigned based on orientation).Regarding Claim 13:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein: a first module (top module in Figure 8A) of the plurality of modules comprises a first connection point (1d) of the one or more connection points; a second module (bottom module in Figure 8A) of the plurality of modules comprises a second connection point (1a on the bottom module) of the one or more connection points; a distance between Regarding Claim 14:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein: the system further comprises a connection line (line between 1d of the top module to 1a of the bottom module, see Figure 8A) attached between the first connection point and the second connection point (See Figure 8A); wherein the connection line comprises one or more portions aligned along the second system dimension (any 3 dimensional pipe would have one or more portions aligned along the vertical second system dimension), each of the one or more portions having a length equal to a respective integer multiple of the common fixed system value (as previously explained the common fixed system value can be arbitrarily assigned and the respective integer multiple can thereby be mathematically derived based on the specific dimension. Furthermore, the one or more portions can be arbitrarily assigned based on orientation).Regarding Claim 15:In Figures 7-8C, Iwasaki discloses a vacuum pumping and abatement system, wherein a module of the plurality of modules is a facilities module (for example top module in .
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.
In the last paragraph on page 9 of the applicants’ remarks dated 02/23/202, the applicant has stated: “Further, the presently amended claims additionally recite specific, integer-based relationships between the common fixed system value and each of "a maximum size [of the module] in a first system dimension...between the lateral sides" and "for each connection point, a distance between that connection point and each lateral side in the first system dimension." In Gardner, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device 
In response to these arguments, based on Gardner v. TEC Syst. (mentioned above), the change in relative dimensions of Iwasaki’s system must result in a change in the performance of the system to be differentiated from the applicant’s integer-based spatial relationships of the modules. As mentioned above in the new 103 rejections for claims 1 and 10:  “It is noted that mathematically any dimension can be expressed as an integer multiple of a common fixed system value, wherein the common fixed system value can be arbitrarily assigned an arbitrary value within an arbitrary pre-selected range. It is also noted that the first integer multiple could be equal to the second integer multiple since the claim does not specify that these integers are different.” Furthermore, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The cited reasoning that the instant application provides the additional functionality of modularization and/or standardization (see above) does not produce any unexpected change in performance in order to differentiate it from Iwasaki’s system. Furthermore, as seen in Iwasaki’s Figures 8A-8C, each pump module (the module depicted in Figure 7) has the same size and structure and no two adjacent modules are differently sized from each other. This 
Please note that the rejections of claims 1 and 10 have been changed to 103 and include a further rearrangement of parts section which is in light of the amendments introduced in claims 12, 13 and 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746